Case 1:19-cv-01566-RBJ Document 44 Filed 11/16/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No 19-cv-01566-RBJ

EXTERIOR EXPERTS, INC.,

        Plaintiff,

v.

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,

        Defendant.


                         ORDER on ATTORNEY’S FEES and COSTS


        This is an insurance coverage case. On May 8, 2017, the home of Elda Munoz was

damaged by wind and hail. She retained the plaintiff, Exterior Exports, Inc., to perform repair

work. Allstate paid most of the repair costs. Nevertheless, Exterior Experts obtained an

assignment of Ms. Munoz’s insurance claim and sued Allstate, seeking double damages and

attorney’s fees due to Allstate’s allegedly unreasonable delay or denial of paying the full amount

claimed for the repairs. However, plaintiff’s counsel later withdrew, citing unspecified grounds

under the rules of professional conduct, and plaintiff thereafter neither prosecuted nor dismissed

its claim.

        On February 11, 2020 the Court issued an order to show cause why the case should not

be dismissed for failure to prosecute and failure to comply with a court order. Plaintiff did not

respond to the Court’s order to show cause. The defendant then filed a motion for a summary

judgment, and as a sanction for plaintiff’s litigation conduct, asked the Court to dismiss the case

                                                 1
Case 1:19-cv-01566-RBJ Document 44 Filed 11/16/20 USDC Colorado Page 2 of 4




with prejudice and to award attorney’s fees and costs. ECF No. 33. Plaintiff did not respond. In

support of its motion the defendant provided a copy of a recent order by Judge Blackburn

adopting a recommendation of a magistrate judge and dismissing a similar case of the plaintiff’s

with prejudice and sanctions. ECF No. 33-11 (Exterior Exports, Inc. v. Allstate Fire and

Casualty, 19cv1563)).

       On July 6, 2020 this Court issued an order granting defendant’s motion for summary

judgment. ECF No. 34. The Court found that the case should be dismissed with prejudice, and

that reasonable attorney’s fees should be award, as sanctions. The defendant was directed to file

a bill of costs and documentation of the attorney’s fees it claimed. Id. at 2.

       The defendant subsequently filed a bill of taxable costs, ECF No. 37. The plaintiff did

not respond, and costs were taxed by the Clerk in favor of the defendant in the amount of

$2,352,27. ECF No. 43. The defendant also filed a motion for an award of attorney’s fees and

non-taxable costs. ECF No. 40. Once again the plaintiff did respond.

       In determining the reasonableness of attorney’s fees the Court first determines the

“lodestar,” meaning the product of hours reasonably expended times a reasonable hourly rate.

The lodestar is presumed to a be a reasonable rate, although it is subject to adjustment by the

Court. See Robinson v. City of Edmund, 160 F.3d 1275, 1281 (10th Cir. 1998). In determining

the reasonableness of the hours and rates, courts often apply the factors articulated in Johnson v.




                                                  2
Case 1:19-cv-01566-RBJ Document 44 Filed 11/16/20 USDC Colorado Page 3 of 4




Georgia Highway Express, Inc., 488 F. 2d 714 (5th Cir. 1974]. 1 The Colorado Rules of

Professional Conduct provide a similar list of relevant factors. 2

        Although the plaintiff did not request a hearing or otherwise respond, the Court has

considered and applied the Johnson factors to the extent they are applicable in this instance. The

Court finds that the hours billed were reasonable, particularly given that the plaintiff sought more

than $100,000 in damages and, for a while, was represented by lawyers who are known to the

Court to be highly experienced in prosecuting insurance coverage cases arising out of property

damage caused by hail and wind storms. The Court is generally familiar with rates charged by

experienced insurance coverage defense counsel in the community, based on the Court’s years as

a practicing lawyer, a state and federal judge, and finds that the rates are reasonable and

customary for the community. The Court has also considered the favorable result obtained and

the reputation of the Wheeler Trigg lawyers involved in the case in terms of ability and

professionalism. Based on those factors, the Court finds that the fee charged (the lodestar) was

reasonable.




1
  Johnson lists 12 factors for courts to consider in determining reasonableness: (1) the time and labor
required; (2) the novelty and difficulty of the questions; (3) the skill required; (4) preclusion of other
employment; (5) the customary fee in the community; (6) whether the fee is fixed or contingent; (7) time
limitations imposed by the client; (8) the amount involved and the results obtained; (9) the experience,
reputation and ability of the attorney’s; (10) the undesirability of the case; (11) the nature and relationship
of the professional relationship with the client; and (12) awards in similar cases. Id. at 717-19.
2
  The Colorado Rules of Professional Conduct are found as an Appendix to Chapters 18 to 20,
COLORADO COURT RULES – STATE (2018). These factors identified in Rule 1.5 are (1) time and labor
required, (2) likelihood of preclusion of other employment, (3) fee customarily charged in the locality, (4)
amount involved and results obtained, (5) time limitations imposed by the client or circumstances, (6)
nature and length of the professional relationship, (7) experience, reputation, and ability of the lawyer(s),
and (8) whether the fee is fixed or contingent.

                                                       3
Case 1:19-cv-01566-RBJ Document 44 Filed 11/16/20 USDC Colorado Page 4 of 4




       As for the costs that were not taxable under Fed. R. Civ. P. 54(d)(1) and

D.C.COLO.LCivR 54(1), the primary item is $4,148.50 for expert fees. While expert fees are

generally not taxable as costs awarded to prevailing parties, the request here is for an award of

non-taxable costs as a sanction. In that context, the Court finds that it is reasonable and

appropriate to award those expert fees and the minor amount of additional costs incurred for

Westlaw legal research and miscellaneous filing fees as part of the overall sanction.

                                                  ORDER

       For the foregoing reasons, defendant’s motion for an award of attorney’s fees and non-

taxable costs as a sanction, ECF No. 40, is GRANTED. An Amended Final Judgment will issue

reflecting the award to the defendant, Allstate Vehicle and Property Insurance Company, and

against the plaintiff, Exterior Exports, Inc., of (1) taxable costs in the amount of $2,352.27; (2)

attorney’s fees in the amount of $42,576.50; and (3) non-taxable costs in the amount of

$4,386.53.

       DATED this 16th day of November, 2020.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                  4
